UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4903


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALDI RAMON CABAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:06-cr-01208-PMD-5)


Submitted:    October 29, 2008              Decided:   November 7, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, LAW OFFICES OF DAVID B. BETTS, Columbia, South
Carolina, for Appellant. Alston Calhoun Badger, Jr., Assistant
United   States Attorney,   Charleston,  South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Aldi Ramon Caban appeals his convictions and sentence.

Caban   was    convicted       following     a    jury       trial   of     one   count    of

conspiracy to manufacture, possess with intent to distribute,

and   distribution        of   a   mixture       or    substance     containing      fifty

grams   or    more   of    methamphetamine,            one   count     of   possessing     a

rifle with an overall length of less than twenty-six inches and

having a barrel length of less than sixteen inches which was not

registered to him, and one count of being a felon in possession

of a firearm.        Caban’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious issues for appeal but suggesting that the

court review the denial of Caban’s motions to suppress.                              Caban

has   filed    a   pro    se   supplemental           brief.     The      Government      has

declined to file a brief.               Finding no meritorious issues, we

affirm.

              Counsel asserts on Caban’s behalf that the district

court erred in denying his motions to suppress statements and

evidence of a firearm recovered from the glove compartment of

the vehicle Caban was driving at the time of his arrest on an

unrelated state charge.            We have thoroughly reviewed the record

and find no error in the district court’s denial of Caban’s

motions to suppress.           See United States v. Cain, 524 F.3d 477,

481 (4th Cir. 2008) (noting that review of factual findings in

                                             2
denial of motion to suppress is for clear error, while legal

conclusions      are   reviewed      de    novo).       In     addition,      we    have

considered the issues raised by Caban in his pro se supplemental

brief and find the arguments to be without merit.

            In accordance with Anders, we have reviewed the entire

record in this case and found no meritorious issues for appeal.

We   therefore    affirm     Caban’s      convictions     and    sentence.          This

court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further   review.       If    the   client     requests       that   a     petition    be

filed,    but    counsel     believes     that   such     a    petition      would     be

frivolous, then counsel may move in this court for leave to

withdraw from representation.              Counsel’s motion must state that

a copy thereof was served on the client.                      Finally, we dispense

with oral argument because the facts and legal contentions are

adequately      presented     in    the   materials     before       the    court     and

argument would not aid the decisional process.


                                                                              AFFIRMED




                                           3